Digitally signed
                                                                            by Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                           Illinois Official Reports                        the accuracy and
                                                                            integrity of this
                                                                            document
                                   Appellate Court                          Date: 2021.03.11
                                                                            09:48:41 -06'00'



             I-57 & Curtis, LLC v. Urbana & Champaign Sanitary District,
                              2020 IL App (4th) 190850



Appellate Court        I-57 AND CURTIS, LLC, a Florida Limited Liability Company,
Caption                Plaintiff-Appellant, v. THE URBANA AND CHAMPAIGN
                       SANITARY DISTRICT, an Illinois Special District; THE CITY OF
                       URBANA, an Illinois Body Politic and Corporate; THE CITY OF
                       CHAMPAIGN, an Illinois Body Politic and Corporate; THE
                       VILLAGE OF SAVOY, an Illinois Body Politic and Corporate; and
                       THE VILLAGE OF BONDVILLE, an Illinois Body Politic and
                       Corporate, Defendants-Appellees.



District & No.         Fourth District
                       No. 4-19-0850



Filed                  August 26, 2020



Decision Under         Appeal from the Circuit Court of Champaign County, No. 18-MR-
Review                 867; the Hon. Jason Matthew Bohm, Judge, presiding.



Judgment               Affirmed.


Counsel on             Matthew R. Trapp and Jason E. Brokaw, of Giffin, Winning, Cohen &
Appeal                 Bodewes, P.C., of Springfield, and Kristina M. Swanson, of Wooden
                       McLaughlin LLP, of Indianapolis, Indiana, for appellant.

                       James A. Martinkus, of Erwin, Martinkus & Cole, Ltd., of Champaign,
                       for appellee Urbana and Champaign Sanitary District.
                               Thomas S. Yu and Frederick Stavins, of Champaign, for appellee City
                               of Champaign.

                               James D. Green, of Thomas Mamer LLP, of Champaign, for appellee
                               Village of Savoy.

                               Joseph P. Chamley and Amanda Riess, of Evans, Froehlich, Beth &
                               Chamley, of Champaign, for appellee Village of Bondville.

                               James L. Simon and Curt S. Borman, of Urbana, for appellee City of
                               Urbana.



     Panel                     JUSTICE CAVANAGH delivered the judgment of the court, with
                               opinion.
                               Justices Knecht and Turner concurred in the judgment and opinion.


                                                OPINION

¶1        Plaintiff, I-57 and Curtis, LLC, a Florida limited liability company, brought this action
      against the Urbana and Champaign Sanitary District (Sanitary District), the City of
      Champaign, and other municipal defendants, seeking to invalidate an intergovernmental
      contract and some related ordinances. The contract, to which the Sanitary District and the
      municipal defendants are signatories, governs annexations of territory to the Sanitary District
      and (by virtue of such annexations) new connections to the sewer lines of the Sanitary District.
      Plaintiff considers itself to be wronged by the contract and related ordinances in essentially
      two ways. First, as the contract and an implementing ordinance require, the board of trustees
      of the Sanitary District (Board) will allow plaintiff to annex its land to the Sanitary District
      and will allow plaintiff to connect to a sewer line of the Sanitary District only if plaintiff enters
      into a municipal annexation agreement with the City of Champaign—which plaintiff is
      unwilling to do because then the land would be subject to the City of Champaign’s zoning
      regulations. Second, pursuant to an ordinance of its own, the City of Champaign will approve
      the development of plaintiff’s land as a subdivision (which would require connection to the
      sewer line of the Sanitary District) only if plaintiff enters into a municipal annexation
      agreement with the City of Champaign.
¶2        Against this annexation leverage, the first amended complaint advances several legal
      theories. Plaintiff claims that the intergovernmental contract is statutorily unauthorized, if not
      positively forbidden by statutory law. Also, plaintiff claims that, by effectively stymieing the
      development of plaintiff’s land, defendants have deprived plaintiff of a valuable property
      interest without the due process of law. Finally, plaintiff claims that “coerced annexation”
      violates plaintiff’s constitutional right to freely and voluntarily choose whether and how to



                                                    -2-
     participate in the electoral process of municipal annexation. On those theories, the first
     amended complaint seeks declaratory relief, damages, attorney fees, and injunctive relief.
¶3       After answering the first amended complaint, defendants moved for a judgment on the
     pleadings. See 735 ILCS 5/2-615(e) (West 2018). The circuit court of Champaign County
     granted the motion. Plaintiff appeals.
¶4       We have reviewed de novo (see Pekin Insurance Co. v. Wilson, 237 Ill. 2d 446, 455 (2010))
     the uncontroverted well-pleaded facts in the first amended complaint (see Village of Worth v.
     Hahn, 206 Ill. App. 3d 987, 990 (1990)), any fair and reasonable inferences that can be drawn
     from those facts (see Wilson, 237 Ill. 2d at 455), the exhibits attached to the first amended
     complaint (see State Farm Fire & Casualty Co. v. Young, 2012 IL App (1st) 103736, ¶ 11),
     the matters subject to judicial notice (see M.A.K. v. Rush-Presbyterian-St.-Luke’s Medical
     Center, 198 Ill. 2d 249, 255 (2001)), and the judicial admissions in the record (see id.). In our
     review, we find no genuine issue of material fact, and we conclude that defendants are entitled
     to a judgment as a matter of law. See Gillen v. State Farm Mutual Automobile Insurance Co.,
     215 Ill. 2d 381, 385 (2005). Therefore, we affirm the judgment.

¶5                                       I. BACKGROUND
¶6        Boneyard Creek is about three miles long and runs through the cities of Champaign and
     Urbana, Illinois, before flowing into the Saline Branch drainage ditch, north of downtown
     Urbana. The creek drains the stormwater that runs off from Champaign and Urbana.
¶7        On January 31, 1949, the Sanitary District entered into an “indenture” (an archaic word for
     a contract) in which the Sanitary District agreed to assume full responsibility for Boneyard
     Creek. In re Saline Branch Drainage District, 172 Ill. App. 3d 574, 575 (1988). The parties to
     this contract—let us call it “the Boneyard Indenture”—were the Sanitary District, the Saline
     Branch Drainage District (Drainage District), the City of Urbana, and the City of Champaign.
Id. In the Boneyard Indenture, they “recognized the jurisdiction of the Sanitary District over
     the Boneyard and its existing open tributaries, draining such lands, and over the rights-of-way,
     improvements, drains[,] and drainage structures in the Boneyard.” Id.; see 70 ILCS 2405/7
     (West 2018) (empowering the board of trustees of a sanitary district to “provide for the
     drainage of such district by laying out, establishing, constructing[,] and maintaining one or
     more channels *** for carrying off and disposing the drainage (including the sewage) of such
     district”). The Sanitary District agreed to accept “ ‘full and complete responsibility for the
     improvements and maintenance of the Boneyard and its existing open tributaries, and it
     [agreed] to provide and keep in repair an adequate system of storm water drainage therein and
     to correct any sanitary and unhealthful conditions existing therein.’ ” In re Saline, 172 Ill. App.
3d at 575. The Drainage District, for its part, agreed that lands lying within the boundaries of
     both the Drainage District and the Sanitary District would be detached from the Drainage
     District and would cease to be included in it. Id. at 576.
¶8        On March 16, 1992, the Sanitary District entered into another contract, this one titled
     “Agreement re Boneyard Drainage District” (hereinafter, “Municipal Assumption
     Agreement”). The contracting parties were the Sanitary District, the City of Champaign, and
     the City of Urbana. In this contract, they acknowledged some persistent problems: pollutants
     still were getting into Boneyard Creek, and the creek still was unable to handle all the
     stormwater from Champaign and Urbana. Therefore, the City of Champaign and the City of
     Urbana wanted to take over the management of these problems. To that end, the Sanitary

                                                  -3-
       District assigned to the City of Champaign and the City of Urbana all of its rights and powers
       under the Boneyard Indenture, and the City of Champaign and the City of Urbana assumed all
       of the duties of the Sanitary District under the Boneyard Indenture. Within their respective
       geographical boundaries, the City of Champaign and the City of Urbana agreed to take over,
       from the Sanitary District, full responsibility for the improvement and maintenance of
       Boneyard Creek.
¶9         This municipal assumption of responsibility, however, was tied to another agreement,
       which the Sanitary District executed at the same time:
               “This [Municipal Assumption] Agreement is being executed concurrently with the
               execution of a certain agreement entitled [‘]Agreement Concerning [S]anitary
               [S]ewers[’] [(hereinafter, ‘Sewer Agreement’),] which is being executed by the City of
               Champaign, City of Urbana, Village of Savoy, and [the] Sanitary District. If a court of
               competent jurisdiction declares that the [Sewer] [A]greement ***, or any provision
               therein, is invalid or otherwise unenforceable in whole or in part, or declares this
               [Municipal Assumption] Agreement to be invalid or otherwise unenforceable in whole
               or in part, the obligations of the Parties to this [Municipal Assumption] Agreement
               shall forthwith cease and terminate at the date of the exhaustion of the last appeal from
               such declaration of invalidity or unenforceability.”
       (Later, the Village of Bondville joined in the Sewer Agreement.) Thus, if the Sewer Agreement
       were toppled in judicial proceedings, the Municipal Assumption Agreement would go down
       with it, and there would be a return to the status quo ante: the Sanitary District once again
       would be saddled with its obligations in the Boneyard Indenture.
¶ 10       The contractually indispensable Sewer Agreement was executed on March 16, 1992.
       Therein, the Sanitary District made the following promise (among others) to the City of
       Champaign and the City of Urbana, referred to as the “Municipalities”:
                   “(b) New Sewer Connections. After the effective date of this [Sewer] Agreement,
               the [Sanitary] District shall not allow any new sanitary sewer service connections to
               Collector or Interceptor or District Approved Collector or Municipal Approved
               Collector Sewers to serve properties outside of the Municipalities unless the property
               to be served by such connection is the subject of a written annexation or development
               agreement with the Municipality in whose Annexation Boundary Limits the land to be
               served by the sewer lines, or the property is a lot within a legally recorded final plat
               which plat has been approved by a Municipality prior to the effective date of this
               Agreement.”
       That paragraph uses some technical terms. A “collector sewer” carries wastewater from a
       source to an “interceptor sewer,” a larger sewer line that in turn carries the wastewater to the
       treatment plant. The term “Annexation Boundary Limits” means “the annexation boundaries
       agreed to by and between the Municipalities.” Thus, the Sanitary District agreed as follows in
       the Sewer Agreement. From March 16, 1992, onward, the Sanitary District would not allow
       property outside the cities of Champaign or Urbana to connect to its collector or interceptor
       sewers unless either of two conditions were met: (1) the property was the subject of a written
       annexation agreement or development agreement with the municipality within whose
       annexation boundary limits the property was located or (2) when the Sewer Agreement was
       executed, the property already was a lot in a legally recorded final plat approved by the
       municipality.

                                                   -4-
¶ 11       On or about March 1, 2011, pursuant to section 11-12-6 of the Illinois Municipal Code (65
       ILCS 5/11-12-6 (West 2010)), the City of Champaign adopted a comprehensive plan, the
       “Champaign Tomorrow Comprehensive Plan.” Because of the City of Champaign’s adoption
       of this comprehensive plan, section 11-12-5 of the Illinois Municipal Code (id. § 11-12-5)
       allowed the City of Champaign to exercise subdivision control (not to be confused with zoning
       control) over properties within one and a half miles outside its corporate boundaries, including
       plaintiff’s property. The comprehensive plan contemplated the development of the area near
       the I-57 and Curtis Road interchange, of which plaintiff’s property was a part.
¶ 12       In accordance with its comprehensive plan, the City of Champaign adopted subdivision
       regulations, Chapter 31 of the City of Champaign’s municipal code (Champaign Municipal
       Code § 31-101 et seq. (adopted Mar. 5, 2002)). Section 31-111 of the subdivision regulations
       conditions subdivision plat approval on a municipal annexation agreement if the subdivision
       would connect to the sewer system of the Sanitary District:
                    “A final plat shall not be approved where the approved engineering plans provide
               for connection to any part of the sanitary sewer system of the City or the *** Sanitary
               District, unless the land is within the City, or the owner of the subdivision has submitted
               to the City a legally sufficient petition to annex, or the City and owner have executed
               an Annexation Agreement.” Champaign Municipal Code § 31-111 (amended Oct. 7,
               2003) (hereinafter Subdivision Ordinance).
       In its first amended complaint, plaintiff observes that any plat of subdivision for the
       development of plaintiff’s property necessarily would contemplate a connection to the sewer
       system of the Sanitary District. Consequently, before approving any final plat related to the
       property, the City of Champaign, pursuant to its Subdivision Ordinance, would require plaintiff
       to sign an agreement to annex the property to the City of Champaign. Plaintiff further notes,
       in the first amended complaint, that annexing the property to the City of Champaign would
       cause a substitution in the governing zoning regulations: whereas plaintiff’s property now is
       subject to the zoning regulations of Champaign County, the property would become subject to
       the zoning regulations of the City of Champaign. (More precisely, we note, the execution and
       adoption of a municipal annexation agreement would immediately subject the property to the
       zoning regulations of the City of Champaign, regardless of whether the property ultimately
       were annexed. See 65 ILCS 5/11-15.1-1, 11-15.1-2.1(a) (West 2018).)
¶ 13       On December 12, 2012, to further strengthen the tie between Sanitary District annexation
       and municipal annexation, the Sanitary District adopted its own ordinance providing as
       follows:
                    “The [Sanitary] District shall not allow any new sanitary sewer service connections
               to Collector or Interceptor Sewers to serve properties outside the corporate limits of
               one of the municipalities located within the [Sanitary] District, unless the property to
               be served by such connection is the subject of a written Annexation, or Development
               Agreement, with the Municipality in whose Annexation Boundary Limits the land to
               be served by the sewer [lines], or the property is a lot within a legally-recorded final
               Plat, which Plat had been approved by the Municipality prior to June 11, 1990.” Urbana
               & Champaign Sanitary District Ordinance No. 678, § 210 (adopted Dec. 6, 2012)
               (hereinafter Sanitary District Ordinance).
       See also 70 ILCS 2405/4 (West 2010) (empowering the board of trustees of a sanitary district
       to “pass all necessary ordinances *** for the proper management and conduct of the business

                                                    -5-
       of the board and the corporation, and for carrying into effect the objects for which the sanitary
       district was formed”). Thus, both the City of Champaign and the Sanitary District have adopted
       ordinances calculated to give their Sewer Agreement the force of law.
¶ 14       On June 19, 2018, Peter Creighton, plaintiff’s managing director, petitioned the Board of
       the Sanitary District to annex to the Sanitary District the land in question: about 99.136 acres
       at the northeast quadrant of Interstate 57 and Curtis Road, in unincorporated Champaign
       County. See 70 ILCS 2405/23.4 (West 2018). Because the land was larger than 60 acres and
       was not “wholly bounded” in the manner described by section 7-1-13 of the Illinois Municipal
       Code (65 ILCS 5/7-1-13 (West 2018)), the land was ineligible for unilateral annexation to the
       City of Champaign, that is, annexation by the City of Champaign without plaintiff’s consent.
       But, notwithstanding the unfulfilled conditions of section 7-1-13, the land could be annexed to
       the City of Champaign by agreement. See id. § 11-15.1-1.
¶ 15       The Sanitary District put plaintiff’s petition on the agenda for the board meeting scheduled
       for July 5, 2018. In that meeting, the proposed annexation of plaintiff’s property to the Sanitary
       District was discussed. It appears, however, from the minutes of the meeting, that the Board
       neither approved nor denied plaintiff’s petition.
¶ 16       On July 18, 2018, the executive director of the Sanitary District, Rick Manner, sent an e-
       mail to plaintiff’s engineer, Chris Billing, the vice president of Berns, Clancy and Associates,
       P.C. In the e-mail, Manner advised Billing that the lack of annexation to the City of Champaign
       prevented the property from being developed with sewer service provided by the Sanitary
       District.
¶ 17       Later that same day, counsel for plaintiff, Patrick T. Fitzgerald, e-mailed counsel for the
       Sanitary District, Mike McCormick, asking: “Is Peter Creighton’s entering into an annexation
       agreement with the City of Champaign a condition precedent to his annexing to the [Sanitary
       District], accessing sanitary sewer service[,] or both?” McCormick replied:
                “Our concern is that Mr. Creighton understand and agree that no service can be
                provided and no connection can be made until a development agreement or an
                annexation agreement with the City is entered into. I don’t think there is a problem with
                annexing so long as we are in agreement relating the property not being able to connect
                until such an agreement with the City is established. I thought we might enter into a
                very short annexation agreement memorializing this.”
¶ 18       Also on July 18, 2018, McCormick e-mailed Billing as follows:
                    “There is an outstanding issue regarding annexation into [the Sanitary District]. We
                have been in contact with Mr. Creighton’s attorney, Pat Fitzgerald. We have been
                waiting some feedback regarding Mr. Creighton’s willingness to annex into the City of
                Champaign.
                    While Mr. Creighton has petitioned to annex into [the Sanitary District], my
                understanding is that he has not made any arrangements to annex into the City of
                Champaign. If [Berns, Clancy and Associates, P.C.,] has been involved in anything to
                facilitate that annexation, please let us know[,] as that could restart the process for [the
                Sanitary District’s] annexation.
                    As you are probably aware, the [Sewer] Agreement *** contains a prohibition of
                [the Sanitary District’s] issuing connection permits or extending sewers without an
                annexation or development agreement approved by the City. So[,] the lack of


                                                     -6-
                annexation into the City is a serious concern that would prevent development of the
                site with sewers and thereby what is possible for the site.”
¶ 19       On August 30, 2018, Manner wrote a memorandum to the Board of the Sanitary District
       regarding the petitioned-for annexation of the land to the Sanitary District. It was Manner’s
       understanding that Creighton, “the property owner,” “was not at all interested in annexing into
       the City of Champaign,” even though the Sewer Agreement “prevented [the Sanitary District]
       from approving sewer extensions or connections to many unincorporated subdivisions.”
       Manner had conferred with the Board’s counsel, McCormick, who had explained to Manner
       that, although most annexations to the Sanitary District went forward without question, the
       Board “still ha[d] a choice regarding annexations.” In McCormick’s opinion, the Board had
       “complete freedom to either annex, or not, based upon what the Board fe[lt] [was] in the best
       interest of the [Sanitary District].” For example, “the Board ha[d] the option to reject annexing
       any parcel that [did not] already conform to the [Sewer] Agreement.” After talking with
       McCormick, Manner had “confirmed with the Board that[,] if the [Sewer] Agreement’s
       restrictions were somehow removed, *** there was general concurrence that staff should
       intend to follow the [Sewer] Agreement’s restrictions, regardless of the legal standing of the
       agreement itself.” In other words, even if, for whatever reason, the Sewer Agreement were not
       legally binding on the Board, the Board was of the view that the Sewer Agreement was good
       policy that still should be followed.
¶ 20       After informing the Board of Creighton’s objection to submitting the land to the
       jurisdiction of the City of Champaign, Manner suggested that “[n]o action [was] required” of
       the Board at this time. Instead, he passed along McCormick’s recommendation that the staff
       negotiate a sewer annexation agreement with Creighton:
                    “With these unique facts surrounding this request, Mike McCormick feels it is
                prudent to negotiate an Annexation Agreement for this parcel with the owner. The
                Annexation Agreement will explicitly review the development restrictions in the
                [Sewer] Agreement and obtain a commitment that the owner will annex into
                Champaign before requesting sewer service from [the Sanitary District]. This will also
                allow [the Sanitary District] staff to proceed with the annexation, giving everybody a
                path forward to turn this into a normal development. Staff agrees with this approach.
                    ***
                    There will be no need for action by the Board until a draft Annexation Agreement
                is written and available for consideration—this will not occur until the October Board
                Meeting or later.”
¶ 21       Afterward, the Sanitary District tendered to plaintiff a proposed annexation agreement
       between plaintiff and the Sanitary District. Therein, plaintiff would agree, among other things,
       “not to make an application to connect to sanitary sewer until an annexation agreement or
       development agreement with the City of Champaign ha[d] been signed and approved.” Also,
       in the proposed agreement, plaintiff would acknowledge that,
                “pursuant to the [Sewer] Agreement, the Sanitary District shall not connect the Property
                to sanitary sewer nor will the Sanitary District provide sanitary sewer services to the
                Property until such time as Plaintiff has entered into an Annexation Agreement or a
                Development Agreement with the City of Champaign as contemplated by the [Sewer]
                Agreement.”


                                                   -7-
       (We quote here from the first amended complaint.)
¶ 22       According to the first amended complaint, “[p]laintiff negotiated in good faith to
       voluntarily annex into the City of Champaign for two years, despite that [p]laintiff [was] not
       required by law to do so.” But “[t]he City of Champaign unilaterally ended the negotiations
       with [p]laintiff, thereby eliminating [p]laintiff’s ability to voluntarily annex into the City of
       Champaign.”
¶ 23       To substantiate that allegation, plaintiff has attached to the first amended complaint an e-
       mail of January 10, 2018, from Robert Kowalski, the assistant director of the Planning and
       Development Department of the City of Champaign, to Fitzgerald and Creighton. The e-mail
       from Kowalski reads as follows: “I should have added in my previous emails that it is the
       consensus of our Staff that this draft agreement is as far as Staff can go in supporting flexibility
       from existing regulations/practices—especially as it pertains to access and zoning. We can
       support processing this agreement but cannot support further negotiating the terms. Thank
       you.” (The draft agreement to which Kowalski refers does not appear to be attached to, or
       substantively described in, the first amended complaint. Apparently, it was a proposed
       agreement drafted by the City of Champaign, as distinct from the proposed agreement drafted
       by the Sanitary District. That is to say, there was a proposed municipal annexation agreement,
       as well as a proposed agreement for annexation to the Sanitary District.) Plaintiff alleges:
       “Since the January 10, 2018[,] e[-]mail, no further negotiations between [p]laintiff and the City
       of Champaign have taken place.”
¶ 24       Not only that, but “[t]he Sanitary District refused to take further action on [p]laintiff’s
       request for annexation into the Sanitary District without [p]laintiff[’s] entering into an
       agreement with the City of Champaign.” It seems, then, that plaintiff and the City of
       Champaign are at an impasse—and that plaintiff and the Sanitary District, therefore, are at an
       impasse.
¶ 25       By this litigation, plaintiff seeks to break the impasse. Count I of the first amended
       complaint seeks a declaratory judgment against defendants that the Sewer Agreement is
       “invalid and unenforceable insofar as it prohibits any new connection prior to an annexation,
       an annexation agreement, or a development agreement with a municipality.”
¶ 26       Count II seeks a declaratory judgment against two of the defendants, the City of Champaign
       and the Sanitary District, that the Sewer Agreement is, to repeat the language from count I,
       “invalid and unenforceable insofar as it prohibits any new connection prior to annexation, an
       annexation agreement, or a development agreement with a municipality.”
¶ 27       Count III seeks a declaratory judgment against the Sanitary District that the Sanitary
       District Ordinance “is invalid and unenforceable insofar as it conflicts with the Sanitary
       District Act of 1917 [(Sanitary Act) (70 ILCS 2405/0.1 et seq. (West 2018))] and constitutes
       an unauthorized transfer of the Sanitary District’s power to select who can connect to the
       Sanitary District’s sewers to the City of Champaign because it prohibits any new connection
       prior to annexation, an annexation agreement, or a development agreement with a
       municipality.”
¶ 28       Count IV seeks a declaratory judgment against the City of Champaign that “the Subdivision
       Ordinance [is] invalid and unenforceable in so far as it requires annexation, an annexation
       agreement, or a development agreement with a municipality prior to final plat approval of any
       plat where the approved engineering plans provide for connection to any part of the sanitary
       sewer system of the City of Champaign or the Sanitary District.”

                                                    -8-
¶ 29       Count V seeks a declaratory judgment against the City of Champaign and the Sanitary
       District that the Sewer Agreement, the Sanitary District Ordinance, and the Subdivision
       Ordinance are “invalid and unenforceable in so far as they, individually and collectively,
       improperly coerce [p]laintiff to annex into the City of Champaign or enter into an annexation
       or a development agreement with the City of Champaign in order to receive sanitary service.”
¶ 30       On a theory of “substantive due process,” count VI seeks from the City of Champaign and
       the Sanitary District compensatory damages, punitive damages, and attorney fees. Also, this
       count seeks “an order permanently enjoining the [d]efendants from requiring annexation, an
       annexation agreement or final plat approval which is contingent on annexation prior to
       approval of connection to the Sanitary District’s sewers.”
¶ 31       Count VII seeks “an order permanently enjoining [d]efendants from conditioning any
       sewer connection with the Sanitary District, including those tributary to the Sanitary District,
       upon annexation, an annexation agreement[,] or development agreement with the City of
       Champaign or the other municipal [d]efendants, and for such other relief as the court deems
       appropriate.”

¶ 32                                          II. ANALYSIS
¶ 33                A. The Power of the Contracting Parties to Enter Into the Sewer Agreement
¶ 34       Plaintiff claims that the Sewer Agreement is illegal under section 3 of the
       Intergovernmental Cooperation Act (5 ILCS 220/3 (West 2018)), which provides as follows:
       “Any power or powers, privileges, functions, or authority exercised or which may be exercised
       by a public agency of this State may be exercised, combined, transferred, and enjoyed jointly
       with any other public agency of this State *** except where specifically and expressly
       prohibited by law.” By plaintiff’s reasoning, because the Sewer Agreement prohibits any new
       sewer connection permits for unincorporated land prior to the forging of an annexation
       agreement between the landowner and the municipality, the Sewer Agreement effectively
       transfers to the municipality the power to rule on petitions for annexation to the Sanitary
       District—a power that section 23.4 of the Sanitary Act (70 ILCS 2405/23.4 (West 2018))
       bestows only upon the Board of the Sanitary District. Such a transfer of power, plaintiff argues,
       is unauthorized by section 3 of the Intergovernmental Cooperation Act, which allows power
       to be transferred from one unit of local government to another only on condition that the
       transfer is not “specifically and expressly prohibited by law.” 5 ILCS 220/3 (West 2018).
¶ 35       Contrary to plaintiff’s contention, the Sewer Agreement transfers no power from the
       Sanitary District to the City of Champaign. The Board of the Sanitary District retains its
       statutory power to approve or deny plaintiff’s petition for the annexation of territory to the
       Sanitary District. See 70 ILCS 2405/23.4 (West 2018). The City of Champaign cannot exercise
       that power.
¶ 36       Granted, the Sewer Agreement contractually bars the Board from approving plaintiff’s
       petition unless plaintiff and the City of Champaign agree to the annexation of plaintiff’s land
       to the City of Champaign. It takes two, however, to make such an agreement—the City of
       Champaign and plaintiff—and plaintiff can stymie the contractual negotiations just as the City
       of Champaign can. And yet plaintiff does not contend that the Board has transferred its power
       to plaintiff. The Board has transferred its power to no one. By making its decision partly
       contingent on the contractual negotiations between plaintiff and the City of Champaign, the
       Board has not relinquished its power under section 23.4 (id.) to vote aye or nay on plaintiff’s

                                                   -9-
       petition. Regardless of the reasons or constraints that will drive the voting, it still will be the
       Board that votes, not the City of Champaign. And even if plaintiff and the City of Champaign
       succeed in concluding a municipal annexation agreement, the Board may nevertheless deny
       plaintiff’s petition for other reasons. The Board retains its power under section 23.4. No one
       but the Board members will vote on plaintiff’s petition.
¶ 37        This is not to deny that the Sanitary District and the City of Champaign have entered into
       an intergovernmental contract that can force the Board’s hand when it considers a petition for
       annexation to the Sanitary District. See 5 ILCS 220/5 (West 2018) (intergovernmental
       contracts). But a forcing of the hand is what contracts are all about. See Polytechnical
       Consultants v. Lind Plastic Products, Inc., 82 Ill. App. 3d 472, 474 (1980) (defining a contract
       as “an agreement between competent parties, based upon sufficient consideration, to do or to
       refrain from doing a particular thing [citation], for the breach of which the law gives a
       remedy”). Through an intergovernmental contract, one unit of local government, A, can bind
       another unit of local government, B, to exercise B’s statutory power in a certain way even
       though A itself lacks the statutory power that B binds itself to exercise in a certain way. For an
       illustration of this truth, we need look no further than a case that plaintiff cites, Rajterowski v.
       City of Sycamore, 405 Ill. App. 3d 1086 (2010).
¶ 38        Here are the facts in Rajterowski. A referendum was passed authorizing the City of
       Sycamore, Illinois, a home rule municipality, to impose a tax on real property transferred
       within its municipal boundaries. Id. at 1090. Accordingly, the city adopted an ordinance
       establishing the transfer tax. Id. The purpose of the ordinance was to create a new source of
       funding for Sycamore Community Unit School District No. 427. Id. An intergovernmental
       contract between the city and the school district described how the transfer-tax revenues, minus
       the city’s administrative expenses, would be calculated and provided to the school district. Id.
¶ 39        The plaintiffs in Rajterowski were home buyers in the city who had incurred the transfer
       tax. Id. at 1091. Count V of their complaint challenged the school district’s authority to enter
       into an intergovernmental contract whereby the city would collect a transfer tax and give the
       tax revenues to the school district. Id. at 1118. In support of their claim that the circuit court
       had erred by dismissing count V as legally insufficient (see id. at 1091), the plaintiffs made the
       following argument to the appellate court. Under section 17-2 of the School Code (105 ILCS
       5/17-2 (West 2008)), the school district had authority to levy only ad valorem (translated as
       “according to value”) taxes on real property. Rajterowski, 405 Ill. App. 3d at 1118. Therefore,
       the plaintiffs argued, the school district, a non-home-rule entity, lacked the statutory authority
       to impose a transfer tax, either directly or through the city, or to receive transfer tax revenues
       from the city. Id. at 1119.
¶ 40        Much like plaintiffs in the present case, the plaintiffs in Rajterowski sprinkled their
       argument with citations to Attorney General opinions to the effect that “non-home-rule entities
       may not, by entering into intergovernmental agreements, circumvent statutory requirements or
       limitations.” Id. Or, as one Attorney General opinion put it: “ ‘[T]he Intergovernmental
       Cooperation section of the Constitution [(Ill. Const. 1970, art. VII, § 10)] and its statutory
       counterpart, the Intergovernmental Cooperation Act [(5 ILCS 220/1 et seq. (West 2004))], are
       not grants of authority to undertake jointly functions that the cooperating entities cannot
       undertake individually.’ ” Id. (quoting 2005 Ill. Att’y Gen. Op. No. 05-010, https://
       illinoisattorneygeneral.gov/opinions/2005/05-010.pdf [https://perma.cc/M39P-X2GP]).


                                                    - 10 -
¶ 41       The appellate court found the Attorney General opinions to be well reasoned (id. at 1120)
       but inapposite (see id. at 1123). While it was true that the school district lacked authority to
       impose a transfer tax, it was the city and not the school district that imposed the transfer tax—
       and it was undisputed that the city could impose a transfer tax. See id. Thus, no statutory
       limitation was circumvented. See id. The city, as opposed to the school district, had the
       constitutional and statutory authority to impose the transfer tax. Id. at 1092-93. And none of
       the School Code provisions upon which the plaintiffs relied forbade a school district to receive
       transfer tax revenues from the city. Id. at 1123.
¶ 42       Likewise, in the present case, plaintiffs fail to identify any statutory requirement or
       limitation that the Sewer Agreement circumvents. Specifically, plaintiffs fail to identify any
       power the contracting parties are expected to exercise under the Sewer Agreement that they
       would lack the authority to exercise apart from the Sewer Agreement. This point is driven
       home by the consensus of the Board of the Sanitary District that the Sewer Agreement should
       continue to be followed even if it were judicially invalidated. The Board of the Sanitary District
       has the statutory power to approve or deny petitions for annexation to the Sanitary District,
       and the Board, freely and on its own initiative, can make the presence or absence of a municipal
       annexation agreement the deciding factor. See 70 ILCS 2405/23.4 (West 2018). “Any ***
       powers, *** functions, or authority *** which may be exercised by a public agency of this
       State may be exercised, combined, *** and enjoyed jointly with any other public agency of
       this State *** except where specifically and expressly prohibited by law.” 5 ILCS 220/3 (West
       2018); see also Ill. Const. 1970, art. VII, § 10(a) (providing that “[u]nits of local government
       *** may contract *** among themselves *** to exercise *** any power or function, in any
       manner not prohibited by law or by ordinance”). We are unaware of any law “specifically and
       expressly prohibit[ing]” the Board of the Sanitary District from conditioning its approval of a
       petition for annexation to the Sanitary District upon the petitioner’s entering into a municipal
       annexation agreement, as the Sewer Agreement requires. 5 ILCS 220/3 (West 2018). The
       Board will exercise its statutory power in a certain way, as it agreed to do in its
       intergovernmental contract with the City of Champaign and the City of Urbana, just as
       Sycamore exercised its statutory power in a certain way, as it agreed to do in its
       intergovernmental contract with the school district. That does not mean that the City of
       Champaign itself will vote on plaintiff’s petition for annexation to the Sanitary District any
       more than the school district itself imposed the transfer tax. Therefore, on the authority of
       Rajterowski, 405 Ill. App. 3d at 1123, we reject plaintiff’s challenge to the validity of the Sewer
       Agreement.

¶ 43                   B. The Board’s Power to Require Plaintiff to Enter Into an
                   Annexation Agreement With the City of Champaign as a Condition of
                   Granting Plaintiff’s Petition for Annexation to the Sanitary District
¶ 44       The Sanitary District, plaintiff observes, is not a home rule unit of government. See Ill.
       Const. 1970, art. VII, § 6. Therefore, the Sanitary District “may exercise only those powers
       granted to [it] by the constitution or by statute, together with such implied powers as are
       essential, not merely convenient, to carry out their express powers.” Rajterowski, 405 Ill. App.
3d at 1121. Special districts, such as the Sanitary District, “are creations of the legislature ***
       and their powers are not to be enlarged by construction.” (Internal quotation marks omitted.)
       Baker v. Forest Preserve District of Cook County, 2015 IL App (1st) 141157, ¶ 39. Plaintiff

                                                   - 11 -
       asserts that the Sanitary District lacks “express authority anywhere in its enacting statutes to
       withhold services based upon the jurisdiction, whether county or municipal, of the property to
       be served.”
¶ 45        We disagree. The express authority is in section 17 of the Sanitary Act, which provides as
       follows: “Any district formed hereunder shall have the right to permit territory lying outside
       its limits *** to drain into and use any channel or drain made by it, upon such *** terms and
       conditions as may be mutually agreed upon ***.” (Emphasis added.) 70 ILCS 2405/17 (West
       2018). Section 17 places no limits upon the terms or conditions for connection to the sanitary
       district.
¶ 46        Nor does section 23.4 of the Sanitary Act prescribe or limit any conditions on the denial of
       a petition for annexation to the Sanitary District:
                    “§ 23.4. Any territory which is not within the corporate limits of any sanitary
                district but which is contiguous to a sanitary district and which territory has no electors
                residing therein; or any such territory with electors residing thereon; may be annexed
                to the sanitary district in the following manner: a written petition signed by the owners
                of record of all land within such territory, or if such territory is occupied, by the owners
                of record and by all electors residing thereon, shall be filed with the clerk of the sanitary
                district, which petition shall request annexation and shall state that no electors reside
                thereon (or that all such electors residing thereon join in the petition, whichever shall
                be the case) and shall be under oath. The board of trustees of the sanitary district to
                which annexation is sought shall then consider the question of the annexation of the
                described territory. A two-thirds vote of the board of trustees is required to annex. A
                copy of the ordinance annexing the territory together with an accurate map of the
                annexed territory, certified as correct by the Clerk of the District, shall be filed with the
                County Clerk of the county in which the annexed territory is located.” Id. § 23.4.
¶ 47        Thus, section 23.4 specifies conditions in which territory may be annexed to the sanitary
       district, as follows: the territory is contiguous to the sanitary district and a sworn petition for
       annexation signed by all the owners of the territory and the resident electors, if any, has been
       filed with the clerk of the sanitary district. Id. Other than those minimal conditions for
       considering the question of annexing the territory to the sanitary district, section 23.4 leaves
       the discretion of the board of trustees untrammeled. See Krautsack v. Anderson, 223 Ill. 2d
541, 554 (2006) (remarking that “the word ‘may’ ordinarily connotes discretion”). (At some
       places in the record, there is a discussion of annexation to the Sanitary District, and at other
       places in the record, there is a discussion of being allowed to connect to the sewer. By our
       understanding, annexation to the Sanitary District is a precondition of being allowed to connect
       to the interceptor sewer of the Sanitary District. Even after annexation, the landowner still must
       meet the technical requirements for connection, whereupon the landowner is issued a
       connection permit.) Section 23.4 has nothing to say about when the Board must approve a
       petition for annexation to the Sanitary District and when the Board must deny the petition. It
       is entirely up to the Board—which, therefore, may rationally decide that a certain class of
       petitions should be, in the best interest of the public, denied. Once the conditions for
       consideration of the petition are met, there are no statutory curbs on the Board’s discretion.
       See 70 ILCS 2405/23.4 (West 2018). From that point on, the text of section 23.4 is wide open.
¶ 48        A case that plaintiff cites reminds us that “[a] court may not add provisions that are not
       found in a statute, nor may it depart from a statute’s plain language by reading into the

                                                    - 12 -
       law exceptions, limitations, or conditions that the legislature did not express.” (Internal
       quotation marks omitted.) Baker, 2015 IL App (1st) 141157, ¶ 39. Section 23.4 places no
       exception, limitation, or condition on the power of the board of trustees to deny a petition for
       annexation to the sanitary district. Nowhere does section 23.4 say that the Board is forbidden
       to deny the petition on the ground that the territory is outside the boundaries of a municipality.
       Instead, once the minimal conditions in section 23.4 are met, that section gives the Board the
       absolute discretion to approve or deny a petition for annexation to the sanitary district—for
       any reason that seems fitting to the Board. See 70 ILCS 2405/23.4 (West 2018).
¶ 49       Looking beyond section 23.4, we find no statutory provision that limits or qualifies this
       absolute discretion. Section 7-1-13 of the Illinois Municipal Code (65 ILCS 5/7-1-13 (West
       2018)) does not do so. Essentially, all that section says is that unincorporated territory
       containing 60 acres or less that is “wholly bounded” as described in that section “may be
       annexed by any municipality by which it is bounded in whole or in part, by the passage of an
       ordinance to that effect after notice is given.” (Emphasis added.) Id. Section 7-1-13 has nothing
       to say, however, about annexing territory to a sanitary district. See id.
¶ 50       In sum, then, we reject plaintiff’s claim that the Board of the Sanitary District lacks
       statutory power to condition the approval of plaintiff’s petition for annexation to the Sanitary
       District on plaintiff’s entering into a municipal annexation agreement with the City of
       Champaign. Once the prerequisites for consideration are met, section 23.4 gives the Board the
       unqualified discretionary power to approve or deny plaintiff’s petition.
¶ 51       Plaintiff might think that the Sewer Agreement is unfairly coercive to developers and ill-
       advised as public policy. But the reason for denying a petition is not to be confused with the
       power to deny the petition. “[T]he power to decide carries with it the power to decide wrong[ly]
       as well as to decide right[ly].” (Internal quotation marks omitted.) Steinbrecher v.
       Steinbrecher, 197 Ill. 2d 514, 532 (2001). In its open-ended statutory discretion (see 70 ILCS
       2405/23.4 (West 2018)), the Board of the Sanitary District has the power to refuse the
       annexation of unincorporated territory to the Sanitary District unless the territory is the subject
       of an annexation agreement with the City of Urbana or the City of Champaign.

¶ 52                  C. An Alleged Subterfuge or Circumvention of Section 7-1-13
¶ 53       Plaintiff contends that, by “[b]locking access to the Sanitary District sewer unless the
       [p]laintiff annexes the [p]roperty into the City of Champaign,” defendants perpetrate “a mere
       subterfuge to allow the City of Champaign to force annexation” in circumvention of section 7-
       1-13 of the Illinois Municipal Code (65 ILCS 5/7-1-13 (West 2018)). Plaintiff quotes from
       Chicago Title Land Trust Co. v. County of Will, 2018 IL App (3d) 160713, ¶ 34: “[C]ourts
       have scrutinized the sometimes creative attempts of municipalities to annex property,
       particularly where th[o]se attempts are merely a subterfuge to reach outlying areas.” (Internal
       quotation marks omitted.)
¶ 54       A “subterfuge,” though, is a “deception by artifice or stratagem in order to conceal, escape,
       or evade.” Merriam-Webster Online Dictionary, https://www.merriam-webster.com/
       dictionary/subterfuge (last visited Aug. 18, 2020) [https://perma.cc/XD9M-UN7Z]. We do not
       see how the present case involved any deception. In their correspondence with plaintiff, the
       City of Champaign and the Sanitary District never gave any reasons that were pretextual.
       Annexation (or connection) to the Sanitary District was stalled because of the lack of a


                                                   - 13 -
       municipal annexation agreement. Subdivision approval was stalled for the same reason. There
       was no different reason that the stated reason concealed.
¶ 55       By contrast, in Chicago Title, 2018 IL App (3d) 160713, ¶ 42, the appellate court found
       deception. The village in that case talked Commonwealth Edison (ComEd) into voluntarily
       annexing its land to the village so that other properties would become contiguous to the village,
       thereby enabling the village to annex those other properties unilaterally. Id. ¶¶ 6-7. The
       majority in Chicago Title found some “unusual” and “curious” features in the annexation
       agreement between the village and ComEd. Id. ¶ 39. The village promised, for example, not to
       tax ComEd and not to enforce its zoning requirements and other regulations against ComEd.
Id. Also, the village promised to allow ComEd to disconnect from the village within one year
       or even within six months if the annexation of the other property fell through. Id. The majority
       concluded that the voluntary annexation of ComEd’s property was “a sham transaction,” a
       trick, and a counterfeit transaction that was practically devoid of substance. Id. ¶ 42. It was a
       subterfuge having no purpose other than to enable the village to reach the other property. Id.
       Consequently, the majority in Chicago Title chose to “ignore this sham transaction and
       conclude[d] that the [other] property was not ‘wholly bounded’ by one more or more
       municipalities, as required by section 7-1-13 of the [Illinois] Municipal Code [(65 ILCS 5/7-
       1-13 (West 2016))].” Id. It followed that the village lacked statutory authority to unilaterally
       annex the other property, or so the majority held. Id.
¶ 56       Justice Holdridge dissented. He argued that, in assessing the validity of an annexation, the
       reviewing court’s sole concern should be whether the procedures in the Illinois Municipal Code
       were followed. Id. ¶ 52 (Holdridge, J., dissenting). If the landowner submitted to the
       annexation knowingly and voluntarily, it was, in Justice Holdridge’s view, “of no legal
       significance” that the municipality had “instigated or encouraged” the landowner to submit to
       the annexation. Id. ¶ 55. The promises the village had made in the annexation agreement with
       ComEd were explicitly authorized by statutory law. Id. ¶ 56. Far from engaging in “trickery,
       manipulation, fraud, concealment, or subterfuge,” the village had “acted transparently and
       [had] complied with all applicable statutory requirements.” Id. ¶ 58.
¶ 57       Assuming that the majority in Chicago Title was right—assuming that the village in that
       case had engaged in deception or subterfuge to circumvent section 7-1-13 of the Illinois
       Municipal Code—the present case is different. We see no subterfuge by the Sanitary District
       and the City of Champaign to circumvent section 7-1-13 (65 ILCS 5/7-1-13 (West 2018)).
       Notwithstanding the requirements that section 7-1-13 imposes for unilateral annexation, any
       “land in unincorporated territory,” contiguous or not, can be the subject of an annexation
       agreement between the record owners of the land and a municipality. Id. § 11-15.1-1. Using
       section 11-15.1-1 is not a circumvention of section 7-1-13.
¶ 58       Plaintiff argues, however, that, if plaintiff entered into a municipal annexation agreement
       with the City of Champaign on pain of being denied access to the sewer system of the Sanitary
       District—access that would be indispensable to developing the property—the annexation
       agreement would not be truly voluntary. Instead, the annexation would be, in plaintiff’s view,
       a “force[d] annexation of the [p]roperty in violation of [section] 7-1-13.” But if a landowner
       and a municipality proceed under section 11-15.1-1, section 7-1-13 is inapplicable. Being
       inapplicable, section 7-1-13 could not be circumvented. And as for section 11-15.1-1, it has
       nothing to say about “forced annexations.”


                                                  - 14 -
¶ 59       Again, we must not “depart from a statute’s plain language by reading into [it] exceptions,
       limitations, or conditions” that lack a basis in the statutory text. (Internal quotation marks
       omitted.) Baker, 2015 IL App (1st) 141157, ¶ 39. Section 11-15.1-1 provides that “[t]he
       corporate authorities of any municipality may enter into an annexation agreement with one or
       more of the owners of record of land in unincorporated territory”—period. 65 ILCS 5/11-15.1-
       1 (West 2018). The statute does not condition that authority on the agreement’s being
       unmotivated by economic incentives or annexation leverage. As Justice Holdridge notes in his
       dissent in Chicago Title, “[t]he intentions of the parties to an annexation agreement (i.e., a
       municipality’s reasons for encouraging the annexation and a landowner’s reasons for filing an
       annexation petition) are legally irrelevant.” (Emphasis in original.) Chicago Title, 2018 IL
       App (3d) 160713, ¶ 55 (Holdridge, J., dissenting). He is right.
¶ 60       To be sure, in a case on which plaintiff relies, Austin Bank of Chicago v. Village of
       Barrington Hills, 396 Ill. App. 3d 1 (2009), the courts took account of the municipality’s reason
       for retaining two narrow strips of land on its eastern boundary when granting a disconnection.
       The true reason—an impermissible one, the appellate court agreed—was to prevent a further
       disconnection of territory. But the disconnection statute, section 7-3-6 of the Illinois Municipal
       Code (65 ILCS 5/7-3-6 (West 2006)) drove the analysis in Austin Bank, whereas the present
       case has nothing to do with the disconnection statute.
¶ 61       In Austin Bank, there were two petitions for the disconnection of territory from the village:
       an initial petition to disconnect 45 acres and a subsequent petition to disconnect 145 acres. In
       the first petition, a developer petitioned for the disconnection of a 45-acre parcel from the
       village. Austin Bank, 396 Ill. App. 3d at 2. The village granted the requested disconnection by
       passing an ordinance—except that the ordinance retained, within the village’s jurisdiction, two
       narrow “ ‘barrier parcels,’ ” as the parties to the litigation called them. Id. In the circuit court,
       the village insisted that its reason for retaining these two strips of land was stormwater
       management. Id. at 4. The circuit court was unconvinced. It found that the real reason why the
       village had retained the barrier parcels was to prevent a disconnection of a 145-acre tract farther
       to the west, beyond the barrier parcels. Id. at 6. Under the disconnection statute, disconnection
       of territory was impermissible if it would cause one part of the municipality to become isolated
       from another part of the municipality. See 65 ILCS 5/7-3-6(3) (West 2006). Thanks to the
       village’s retention of the barrier parcels, disconnection of the 145 acres farther to the west
       would have been, under the black-and-white terms of section 7-3-6(3), impermissible because
       such a disconnection would have left the barrier parcels isolated from the rest of the village.
¶ 62       Even so, a bank petitioned for the disconnection of the 145 acres, characterizing the
       village’s decision to retain jurisdiction over the barrier parcels as “ ‘arbitrary, capricious, and
       a sham.’ ” Austin Bank, 396 Ill. App. 3d at 5. The circuit court agreed with that
       characterization: the retention of the barrier parcels was “ ‘a sham or subterfuge’ ” by the
       village to prevent the disconnection of the 145 acres to the west. Id. at 6. Therefore, declining
       to recognize the barrier parcels, the circuit court granted the bank’s petition to disconnect the
       145 acres. Id. The village appealed. Id.
¶ 63       The appellate court acknowledged that “disconnection of the subject property would isolate
       the barrier parcels.” Id. at 9. The disconnection statute clearly stipulated that disconnecting
       territory from a municipality was allowed only if the disconnection would “not result in the
       isolation of any part of the municipality from the remainder of the municipality.” 65 ILCS 5/7-
       3-6(3) (West 2006). Nevertheless, the appellate court reasoned, if “a literal interpretation of a

                                                    - 15 -
       particular clause would defeat the [legislature’s] obvious intent” and inflict a “great injustice”
       that the legislature could not possibly have contemplated, the statute should not be interpreted
       (or applied) according to its literal terms. (Internal quotation marks omitted.) Austin Bank, 396
Ill. App. 3d at 9. “The legislature intended section 7-3-6 to liberally permit disconnection
       absent a hardship or impairment to the municipality.” (Internal quotation marks omitted.) Id.
       The appellate court deferred to the circuit court’s factual finding that “the isolation of the
       barrier parcels was the result of a legal gimmick by the [v]illage to improperly defeat [the
       bank’s] disconnection petition.” Id. at 14. Countenancing such a gimmick would have been
       inconsistent with a liberal construction of section 7-3-6. See id. at 9-10. Not only that, but the
       village was unable to show any hardship or impairment that would result from the
       disconnection of the 145 acres. Id. at 13. Therefore, the appellate court affirmed the circuit
       court’s judgment in the bank’s favor. Id. at 14.
¶ 64        For two reasons, we are unconvinced that Austin Bank would justify a reversal of the circuit
       court’s judgment in the present case.
¶ 65        First, whereas the village in Austin Bank had engaged in a sham or subterfuge, defendants
       in the present case are innocent of any such wrongdoing. As far as we can see, they have never
       misrepresented their reasons or intentions. They have been up front about their objectives.
       Plaintiff argues in its brief: “The City of Champaign expressly acknowledges that it desires to
       zone and tax the Property, and Sanitary District services will be withheld to further that
       objective. [Citation.] This is a transparent and unlawful attempt to conduct an end run around
       the prohibition on extraterritorial zoning ***.” Thus, the City of Champaign expressly and
       transparently acknowledges its objectives of zoning and taxing plaintiff’s land. Also, the City
       of Champaign expressly and transparently acknowledges its use of the annexation leverage in
       its Subdivision Ordinance to achieve those objectives. Whatever criticisms could be leveled
       against the City of Champaign, pretense or deceit would not be among them.
¶ 66        Second, in Austin Bank, the appellate court rejected a “ ‘black-and-white’ or literal
       interpretation of the statute.” Id. at 9. We agree that, sometimes, following the literal terms of
       a statute would frustrate the legislative intent that is evident in the statute. But courts must be
       very careful about departing from the unambiguous language of a statute in the name of
       avoiding “injustice,” “absurdity,” or supposed offenses against “common sense.” That sort of
       logic is perilous. It can easily turn into a rationalization for a judicial rewriting of the statute:
                “[T]o maintain the separation of the legislative and judicial branches and avoid
                compromising our fidelity to the text, we should be extremely reluctant to second-guess
                the clear language of legislation ***. [Citation.] Whenever a court disregards the clear
                language of legislation in the name of ‘avoiding absurdity,’ it runs the risk of
                implementing its own notions of optimal public policy and effectively becoming a
                legislature. Interpreting legislation to mean something other than what it clearly says is
                a measure of last resort, to avoid ‘great injustice’ or an outcome that could be
                characterized, without exaggeration, as an absurdity and an utter frustration of the
                apparent purpose of the legislation. [Citation.]” (Internal quotation marks omitted.)
                Illinois State Treasurer v. Illinois Workers’ Compensation Comm’n, 2015 IL 117418,
                ¶ 39.
¶ 67        We see no compelling reason to depart from the plain terms of the governing statutes in
       this case. We decline to effectively rewrite the statutes by inserting exceptions, conditions, or
       limitations that lack any basis in the statutory text. See Home Star Bank & Financial Services

                                                    - 16 -
       v. Emergency Care & Health Organization, Ltd., 2014 IL 115526, ¶ 24. Under section 23.4 of
       the Sanitary Act (70 ILCS 2405/23.4 (West 2018)), the Board of the Sanitary District has the
       discretionary power to approve or deny a legally sufficient petition for annexation of territory
       to the Sanitary District. Section 23.4 places no limits on that discretion. Under section 3 of the
       Intergovernmental Cooperation Act (5 ILCS 220/3 (West 2018)), the Sanitary District may
       agree to exercise its power “jointly”—that is, collaboratively or cooperatively—with the City
       of Champaign by approving annexations to the Sanitary District only on the condition that the
       owner of the territory to be annexed enters into a municipal annexation agreement with the
       City of Champaign. Such coordination or cooperation between the Sanitary District and the
       City of Champaign is allowable, section 3 says, “except where specifically and expressly
       prohibited by law.” Id. We are unaware of any law “specifically and expressly prohibit[ing]”
       the Board of the Sanitary District from conditioning its approval of a petition for annexation
       to the Sanitary District upon the petitioner’s entering into a municipal annexation agreement,
       as the Sewer Agreement requires. Id. Nowhere does the Illinois Municipal Code specifically
       prohibit such an intergovernmental contract. Section 11-15.1-1 (65 ILCS 5/11-15.1-1 (West
       2018)) allows an annexation agreement regardless of whether the requirements in section 7-1-
       13 for a unilateral annexation are met. No condition, limitation, or exception written into the
       text of section 11-15.1-1 or any other statute, as far as we know, forbids the Sanitary District,
       the City of Urbana, and the City of Champaign from incentivizing or leveraging owners of
       unincorporated territory to enter into a municipal annexation agreement as a condition of being
       allowed to annex the territory to the Sanitary District.
¶ 68       This is not to ignore or minimize plaintiff’s predicament. Undeniably, plaintiff has been
       subjected to coordinated annexation leverage. As plaintiff points out, plaintiff cannot even
       build a single residence on the 100 acres and install a private septic system. Champaign County
       has passed an ordinance providing as follows: “No CONSTRUCTION PERMIT shall be
       issued for construction of a PRIVATE SEWAGE DISPOSAL SYSTEM where a PUBLIC
       SEWER SYSTEM is available unless a physical barrier or local ordinance exists which
       prevents connection to the PUBLIC SEWER SYSTEM.” Champaign County Ordinance No.
       969, § 6.2.5(A) (eff. Sept. 1, 2015). Defendants, however, have not exceeded their statutory
       powers, and if such annexation leverage is undesirable, the remedy is with the legislature.

¶ 69                            D. The Claim of Extraterritorial Zoning
¶ 70      In March 2011, pursuant to section 11-12-6 of the Illinois Municipal Code (65 ILCS 5/11-
       12-6 (West 2010)), the City of Champaign adopted a comprehensive plan, the “Champaign
       Tomorrow Comprehensive Plan.” Because of its adoption of this comprehensive plan, section
       11-12-5 (id. § 11-12-5) allowed the City of Champaign to pass ordinances “exercis[ing]
       subdivision control over properties within one and one-half (1.5) miles from the City of
       Champaign’s corporate boundaries” (to quote from the first amended complaint).
¶ 71      Specifically, section 11-12-5(1) provides:
              “The plan, as recommended by the plan commission and as thereafter adopted in any
              municipality in this state, may be made applicable, by the terms thereof, to land situated
              within the corporate limits and contiguous territory not more than one and one-half
              miles beyond the corporate limits and not included in any municipality. Such plan may
              be implemented by ordinances (a) establishing reasonable standards of design for
              subdivisions and for resubdivisions of unimproved land and of areas subject to

                                                   - 17 -
                redevelopment in respect to public improvements as herein defined; (b) establishing
                reasonable requirements governing the location, width, course, and surfacing of public
                streets and highways, alleys, ways for public service facilities, curbs, gutters,
                sidewalks, street lights, parks, playgrounds, school grounds, size of lots to be used for
                residential purposes, storm water drainage, water supply and distribution, sanitary
                sewers, and sewage collection and treatment; and (c) may designate land suitable for
                annexation to the municipality and the recommended zoning classification for such
                land upon annexation.” Id. § 11-12-5(1).
       It appears, then, that “subdivision control,” as plaintiff terms it, can cover a lot of things. And,
       besides, in the absence of a statute expressly and specifically giving the State exclusive control
       over subdivision regulation (see Better Government Ass’n v. Village of Rosemont, 2017 IL App
       (1st) 161957, ¶ 32), the City of Champaign, as a home-rule unit (Johnny Bruce Co. v. City of
       Champaign, 24 Ill. App. 3d 900, 902 (1974)), may adopt any subdivision ordinance it sees fit
       to adopt. The City of Champaign, “a home rule unit, may exercise any power pertaining to its
       government and affairs,” including the power of requiring a municipal annexation agreement
       as a condition of approving a subdivision plat. Better Government Ass’n, 2017 IL App (1st)
161957, ¶ 32.
¶ 72        And yet, plaintiff points out in the first amended complaint, “subdivision control,”
       extensive as it is, must not be confused with zoning. All that the City of Champaign’s
       comprehensive plan can do is recommend a zoning classification for the land, upon annexation.
       See id. Plaintiff further points out that, because Champaign County has adopted its own zoning
       ordinance (Champaign County Zoning Ordinance (as amended through Aug. 23, 2018)),
       section 11-13-1 of the Illinois Municipal Code (65 ILCS 5/11-13-1 (West 2018)) forbids the
       City of Champaign to extend its zoning regulations outside its corporate limits. Therefore,
       plaintiff’s property is not subject to the zoning ordinances of the City of Champaign, although
       (as we understand plaintiff to acknowledge) plaintiff’s property is subject to the subdivision
       ordinances of the City of Champaign—the “subdivision control” to which plaintiff refers in its
       first amended complaint.
¶ 73        Under the Subdivision Ordinance adopted by the City of Champaign, if the property to be
       subdivided is outside city limits and will connect to the city’s sewer system or to the sewer
       system of the Sanitary District, approval of a final plat is conditional on the owner’s
       (1) petitioning for annexation to the city or (2) executing an annexation agreement with the
       city. Specifically, the Subdivision Ordinance provides as follows:
                “A final plat shall not be approved where the approved engineering plans provide for
                connection to any part of the sanitary sewer system of the City or the Urbana-
                Champaign Sanitary District, unless the land is within the City, or the owner of the
                subdivision has submitted to the City a legally sufficient petition to annex, or the City
                and owner have executed an Annexation Agreement.” Champaign Municipal Code
                § 31-111 (adopted Oct. 7, 2003).
¶ 74        Plaintiff observes in the first amended complaint: “Any plat of subdivision necessary to
       develop [plaintiff’s] [p]roperty will necessarily include plans that provide for connection to a
       part of the sanitary sewer system of the Sanitary District.” Consequently, the City of
       Champaign, which has “subdivision control” over plaintiff’s property, “will require [p]laintiff
       to submit to annexation or execute an annexation agreement” before the city approves a
       subdivision plat. Plaintiff complains that annexation of the property to the City of Champaign

                                                    - 18 -
       “will result in [p]laintiff being subject to the City of Champaign’s zoning regulations upon the
       [p]roperty rather than being subject to the zoning regulations of Champaign County as the
       [p]roperty currently is.”
¶ 75        In its brief, plaintiff asserts: “An intergovernmental agreement that results in the expansion
       of zoning authority outside city limits to an area within one and one-half miles beyond the city
       limits is expressly forbidden by [section 11-13-1 of the Illinois Municipal Code (65 ILCS 5/11-
       13-1 (West 2018))].” The intergovernmental agreement at issue in this case is the Sewer
       Agreement. It is unclear how the Sewer Agreement is even relevant in this context. Sewer
       Agreement or no Sewer Agreement, the Subdivision Ordinance requires plaintiff to agree to
       the municipal annexation of the land as a condition of obtaining approval of a final plat. After
       plaintiff enters into an annexation agreement with the City of Champaign, the land will be
       “subject to the ordinances, control, and jurisdiction of the annexing municipality in all respects
       the same as property that lies within the annexing municipality’s corporate limits.” 65 ILCS
       5/11-15.1-2.1(a) (West 2018). So, it is true, after the execution and adoption of the annexation
       agreement, the zoning of plaintiff’s property by the City of Champaign would be
       extraterritorial—but it would be extraterritorial zoning authorized by section 11-15.1-2.1(a).
¶ 76        For that reason, an Attorney General opinion from 1976 on which plaintiff relies is
       inapplicable. It answered a question that is not raised in the present case. The state’s attorney
       of McHenry County asked the Attorney General whether McHenry County and the City of
       Crystal Lake could enter in an intergovernmental cooperation agreement whereby McHenry
       County would transfer its zoning authority to the City of Crystal Lake. 1976 Ill. Att’y Gen.
       Op. No. S-1029, at 7, https://illinoisattorneygeneral.gov/opinions/1976/S-1029.pdf [https://
       perma.cc/UA7U-5LAN]. The Attorney General’s answer was no. He gave a three-pronged
       rationale for his negative answer. First, McHenry County had adopted its own zoning
       ordinance. Id. at 5. Second, section 11-13-1 of the Illinois Municipal Code (Ill. Rev. Stat. 1973,
       ch. 24, ¶ 11-13-1) forbade a municipality to exercise zoning powers outside its corporate limits
       if the county had adopted its own zoning ordinance or, more precisely, “ ‘if the county ***
       ha[d] adopted “AN ACT in relation to county zoning,” approved June 12, 1935[,] as amended’
       [(Ill. Rev. Stat. 1973, ch. 34, ¶ 3151 et seq.)].” 1976 Ill. Att’y Gen. Op. No. S-1029, at 3-4,
       https://illinoisattorneygeneral.gov/opinions/1976/S-1029.pdf [https://perma.cc/UA7U-5LAN]
       (quoting Ill. Rev. Stat. 1973, ch. 24, ¶ 11-13-1). Third, under article VII, section 10(a), of the
       Illinois Constitution (Ill. Const. 1970, art. VII, § 10(a)) and sections 3 and 5 of the
       Intergovernmental Cooperation Act (Ill. Rev. Stat. 1973, ch. 127, ¶¶ 743, 745), an
       intergovernmental cooperation agreement could not transfer power from one unit of local
       government to another if statutory law forbade the transferee from exercising that power. 1976
       Ill. Att’y Gen. Op. No. S-1029, at 7, https://illinoisattorneygeneral.gov/opinions/1976/S-
       1029.pdf [https://perma.cc/UA7U-5LAN]. In short, statutory law forbade the City of Crystal
       Lake to exercise extraterritorial zoning since McHenry County had adopted its own zoning
       ordinance. Therefore, McHenry County could not enter into an intergovernmental agreement
       with the City of Crystal Lake whereby McHenry County would transfer its zoning powers to
       the City of Crystal Lake.
¶ 77        Although plaintiff neglects to so mention, the Attorney General wrote: “This opinion is
       limited to the facts and issues of this instance and should not be construed as defining or
       interpreting the sweep of section 10(a) of article VII [(Ill. Const. 1970, art. VII, § 10(a))] in
       other factual situations.” Id. at 8. The facts and issues in the present case are significantly


                                                   - 19 -
       different from those the Attorney General addressed. The crucial difference is this. In the event
       that plaintiff and the City of Champaign entered into an annexation agreement, section 11-
       15.1-2.1(a) of the Illinois Municipal Code (65 ILCS 5/11-15.1-2.1(a) (West 2018)) would
       make plaintiff’s land “subject to the ordinances, control, and jurisdiction of the annexing
       municipality in all respects the same as property that lies within the annexing municipality’s
       corporate limits.” In that event, the general statutory prohibition in section 11-13-1 of the
       Illinois Municipal Code (id. § 11-13-1) would still exist. But section 11-15.1-2.1(a), being
       specific to annexation agreements, would serve as an exception to the general prohibition in
       section 11-13-1. See People v. Penrod, 316 Ill. App. 3d 713, 718 (2000) (“Where there is one
       statute or a provision thereof dealing with a subject in general and comprehensive terms and
       another statute or provision dealing with a part of that same subject in a more minute and
       particular way, the particular enactment is held to qualify and to be operative as against the
       general provisions.”).

¶ 78                                  E. Plaintiff’s Due Process Theory
¶ 79        Plaintiff argues that “[c]oerced annexation violates due process.” The fourteenth
       amendment to the United States Constitution prohibits states from “depriv[ing] any person of
       life, liberty, or property, without due process of law.” U.S. Const., amend. XIV, § 1. Likewise,
       the Illinois Constitution provides that “[n]o person shall be deprived of life, liberty[,] or
       property without due process of law.” Ill. Const. 1970, art. I, § 2. In both of those constitutional
       provisions, the protectable interests are life, liberty, and property.
¶ 80        “The starting point, in any due process analysis, is a determination of whether one of these
       protectable interests—life, liberty or property—is present, for if there is not, no process is due.”
       (Internal quotation marks omitted.) Balmoral Racing Club, Inc. v. Illinois Racing Board, 151
Ill. 2d 367, 405 (1992). Plaintiff claims that “[c]oerced annexation violates [p]laintiff’s
       property rights.” In plaintiff’s view, “units of local government [have] band[ed] together” to
       deprive plaintiff of property without due process of law. Citing Groenings v. City of St.
       Charles, 215 Ill. App. 3d 295, 308 (1991), plaintiff argues that “[t]he application of land use
       regulations offends substantive due process rights related to property if the application is
       arbitrary, unreasonable, or capricious and does not bear a substantial relationship to the public
       welfare.”
¶ 81        Groenings, however, tends to undercut plaintiff’s argument. For, in Groenings, the
       appellate court concluded that “[d]eprivation of mere hoped-for economic gain” failed to
       qualify as a deprivation of property in the constitutional sense. Id. at 309. The factual context
       of that holding in Groenings was essentially as follows. The plaintiffs owned 80 acres of
       unincorporated territory in Kane County, Illinois, between the city of St. Charles and the
       village of Wayne. Id. at 298. Because the property would have been more valuable inside St.
       Charles than outside (id. at 308), the plaintiffs petitioned St. Charles to annex the property (id.
       at 299). St. Charles denied the plaintiffs’ petition for annexation, and the same day that St.
       Charles did so, it passed an ordinance authorizing the execution of a boundary agreement with
       Wayne. Id. at 298. In the boundary agreement, St. Charles and Wayne agreed to neither annex
       nor exercise zoning or subdivision control beyond their respective sides of the agreed-upon
       boundary line. Id. The boundary agreement prohibited St. Charles from annexing the plaintiffs’
       property. Id.


                                                    - 20 -
¶ 82       Stung by the denial of their annexation petition and learning of the boundary agreement,
       the plaintiffs sued St. Charles and Wayne. Id. at 299. The plaintiffs claimed that the boundary
       agreement violated their right to substantive due process by “infring[ing]” on “their right to
       the reasonable use of their property.” Id. at 308.
¶ 83       “This cannot be so,” the appellate court responded. Id. What had St. Charles and Wayne
       done to change the present use of the plaintiffs’ property? Nothing. Id. The property always
       had been, and still was, located in unincorporated Kane County. Id. The property still was
       subject to the county zoning regulations, just as before. Id. “The uses of the property currently
       possible within the county ha[d] not changed.” Id. The most that plaintiffs could say was that,
       because of the boundary agreement, they might not have been able to get as much money out
       of the property as they possibly could have gotten if the property were annexed to St. Charles.
Id. “What plaintiffs really seem to want,” the appellate court observed, “is for St. Charles to
       act to increase the value of their property. This St. Charles is not obligated to do.” (Emphases
       in original.) Id. In sum:
                “[T]he action taken by St. Charles and Wayne had no effect on the [plaintiffs’] existing
                rights to use their property. The present zoning and/or uses of the land remained exactly
                as they had been before the agreement. No new regulations or restrictions were
                imposed. No existing permissible uses were denied or limited.” Id. at 309.
¶ 84       In other words, it was not as if the passage of a new regulation had yanked the carpet out
       from under the plaintiffs’ feet, depriving them of a valuable land use that they enjoyed before
       the passage of the regulation. The plaintiffs’ discontent, rather, was that the boundary
       agreement had shut the door to one option: not for the present use of their land but for a possible
       future use. See id. But that possible future use—the use of the land as annexed territory within
       the city limits of St. Charles—was never more than an expectation to begin with. Id. Even
       without the boundary agreement, St. Charles might well have decided against annexation. Id.
       The holding in Board of Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972), was
       apropos: “To have a property interest[,] a person must have more than a unilateral expectation
       of it; rather, he must have a legitimate claim of entitlement to it.” Groenings, 215 Ill. App. 3d
       at 307. “Deprivation of mere hoped-for economic gain” was, in the appellate court’s view, “a
       minimal incursion *** into [the] plaintiffs’ property rights”—“if it [was] an incursion at all.”
Id. at 309. The disappointment of a unilateral expectation was “not a deprivation in the
       constitutional sense and [did] not raise due process concerns.” Id.
¶ 85       In the present case, plaintiff’s due process claim is even weaker than the due process claim
       in Groenings. The plaintiffs in Groenings had the argument that the boundary agreement was
       a change in the legal landscape that happened during their tenure as landowners. In the present
       case, by contrast, plaintiff does not allege that the rules were changed after plaintiff bought the
       property. Plaintiff’s case is not like City of Chicago v. Wells, 236 Ill. 129, 129-30 (1908), for
       example, in which the appellant owned a tract of land that had never been subdivided and the
       City of Chicago, on its own initiative and without the appellant’s consent, passed an ordinance
       subdividing the land into strips of 25 feet each. Nothing comparable happened in this case. It
       is not that plaintiff bought the land and that, afterward, a new set of land-use rules were
       adopted. Instead, the story that plaintiff tells in the first amended complaint is essentially this.
       Creighton, plaintiff’s managing director, having attended elementary school, junior high
       school, and high school in Champaign, was “now seeking to further invest in his community.”
       The contemplated investment would entail developing the land as a subdivision. To get the

                                                    - 21 -
       project started, plaintiff approached the local governmental agencies. It was then that plaintiff
       discovered various ordinances and intergovernmental agreements, which have been in force
       for decades and which plaintiff finds to be unpalatable. Given that narrative, the observations
       that the appellate court made in Groenings likewise could be made in the present case. For all
       that appears in the first amended complaint, ever since plaintiff bought the property, “[t]he
       uses of the property currently possible within the county have not changed.” Groenings 215
Ill. App. 3d at 308. “No new regulations or restrictions were imposed. No existing permissible
       uses were denied or limited.” Id. at 309. There has been no regulatory devaluation of what
       plaintiff paid for. Since plaintiff’s purchase of the property, it is unclear how plaintiff has been
       deprived of a property interest.
¶ 86        As the United States Supreme Court explained in Roth, 408 U.S. at 577, “[t]o have a
       property interest in a benefit, a person clearly must have more than an abstract need or desire
       for it. He must have more than a unilateral expectation of it. He must, instead, have a legitimate
       claim of entitlement to it.” That is what a property interest is—a legitimate claim of
       entitlement—and the legitimacy of the claim depends on a legal authority outside the
       Constitution, such as state law. To quote again from Roth:
                    “Property interests, of course, are not created by the Constitution. Rather they are
                created and their dimensions are defined by existing rules or understandings that stem
                from an independent source such as state law—rules or understandings that secure
                certain benefits and that support claims of entitlement to those benefits.” Id.
¶ 87        We are unaware of any Illinois case addressing a claim of entitlement to subdivision
       approval. Therefore, we have looked for decisions from other jurisdictions that might be
       informative. One decision that seems relevant and soundly reasoned is Bower Associates v.
       Town of Pleasant Valley, 761 N.Y.S.2d 64 (App. Div. 2003). In that case, the plaintiff brought
       a civil-rights action (see 42 U.S.C. § 1983 (2000)) against a town and its planning board on the
       ground that they had denied the plaintiff’s application for subdivision approval. Bower
       Associates, 761 N.Y.S.2d at 66. The essence of the plaintiff’s claim was a deprivation of
       property without due process of law. Id. at 68.
¶ 88        Because the plaintiff in Bower alleged a deprivation of property, the plaintiff had to “show
       the existence of a protectable property interest.” Id. “Protectable property interests arise,” the
       reviewing court explained, “when there is a legitimate claim of entitlement pursuant to a State
       or local law.” Id. A claim of entitlement would be legitimate, and a protectable property interest
       would arise, only if “the municipal authority [were] required to grant the application upon
       ascertainment that certain objectively ascertainable criteria ha[d] been met.” (Internal
       quotation marks omitted.) Id. Under New York law, subdivision approval, instead of being an
       entitlement, was “discretionary.” Id. “[T]he presence of *** discretion preclude[d] any
       legitimate claim of entitlement.” (Internal quotation marks omitted.) Id. The reviewing court
       concluded that, given the discretionary nature of municipal decision-making in this field, the
       plaintiff lacked “a protectable property interest in subdivision approval.” Id. at 69.
¶ 89        In the present case, plaintiff fails to explain how, under objectively ascertainable criteria
       set forth in state or local law—criteria that eliminate local governmental discretion—plaintiff
       is entitled to subdivision approval. See Champaign Municipal Code § 31-104 (adopted Mar. 5,
       2002) (providing that “[t]he provisions of this chapter [(chapter 31, ‘Subdivision
       Regulations’)] shall be held to be the minimum requirements for the promotion of the public
       health, safety and general welfare” (Emphasis added.)). Therefore, plaintiff has no protectable

                                                    - 22 -
       property interest in subdivision approval. It is true, as plaintiff notes, that “[l]egislative
       decisions made by municipalities are subject to review only for arbitrariness as a matter of
       substantive due process.” (Internal quotation marks omitted.) In re Application of the Park
       District of La Grange, 2013 IL App (1st) 110334, ¶ 75. But there can be no arbitrary
       deprivation in violation of due process unless there was, in the first place, a protectable interest
       of which the person could be deprived. Plaintiff has a desire for subdivision approval but no
       property interest in subdivision approval. The City of Champaign could not arbitrarily and
       capriciously deprive plaintiff of a property interest that plaintiff lacked in the first place.
¶ 90        The same analysis applies to the question of annexation to the Sanitary District. Plaintiff
       fails to explain how, under objectively ascertainable criteria set forth in state or local law,
       plaintiff is entitled to an approval of its petition for annexation to the Sanitary District. Instead,
       it appears that the Board of the Sanitary District has wide discretion to deny the petition. While
       it is true that the Board’s discretion to approve the petition is limited by the Sewer Agreement,
       the Board’s discretion to deny the petition appears to be unlimited. We are unaware of any
       objective criteria, legally binding on the Board, that would bestow on plaintiff a property
       interest in not being denied. Absent a property interest, plaintiff has no legally sufficient due
       process claim against the Sanitary District any more than plaintiff has a legally sufficient due
       process claim against the City of Champaign or any other of the municipal defendants.
¶ 91        Even if plaintiff had a property interest in subdivision approval by the City of Champaign
       and in annexation to the Sanitary District, we would decline to hold that those defendants acted
       arbitrarily and capriciously by insisting on plaintiff’s execution of a municipal annexation
       agreement, as the Sewer Agreement required. See id. Such an insistence was a legislative
       decision having a real and substantial relation to the public health, safety, and general welfare.
       See id. The Sewer Agreement makes sense. The problems afflicting Boneyard Creek are
       stubborn and, most likely, expensive to remedy. Every dollar that the Sanitary District spent
       on Boneyard Creek was one dollar less that the Sanitary District had to spend on its core
       mission of maintaining the sewer system. The City of Urbana and the City of Champaign,
       whose residents were subjected to the toxic floodwaters of Boneyard Creek, offered the
       Sanitary District a way out. These municipalities would assume responsibility for the
       maintenance and improvement of Boneyard Creek, thereby relieving the Sanitary District of
       that financial burden, if the Sanitary District would do something for them: if any owner of
       unincorporated territory petitioned for annexation to the Sanitary District, the Board of the
       Sanitary District would require, as a condition of granting the petition, that the landowner
       execute an annexation agreement with the municipality. This agreed-upon condition seems
       reasonably defensible. Taming Boneyard Creek and cleaning it up will undoubtedly be
       expensive and an added financial burden to the City of Urbana and the City of Champaign. An
       expansion of their tax base is, therefore, justifiable. Also, because the problem of Boneyard
       Creek, which the City of Urbana and the City of Champaign are taking on, is largely a problem
       of stormwater management, the City of Urbana and the City of Champaign understandably
       want some control over the extent to which their outskirts will be paved with impervious
       surfaces. Viewed that way, the Sewer Agreement is “a rational means to accomplish a
       legitimate purpose.” (Internal quotation marks omitted.) Id.




                                                    - 23 -
¶ 92                F. The Right to Choose Whether to Participate in the Political Process
¶ 93                                              1. Hoepker
¶ 94       Plaintiff quotes from the City of Champaign’s “Curtis Road Interchange Area Master
       Plan”: “Without annexation into the City of Champaign, the development will not be approved
       for sanitary sewer service or other necessary services.” Then quoting from a decision by the
       Supreme Court of Wisconsin, Hoepker v. City of Madison Plan Comm’n, 563 N.W.2d 145,
       151 (Wis. 1997), plaintiff contends that this coercive condition denies plaintiff its “political
       right to participate in an annexation proceeding by voluntarily deciding whether to support or
       oppose annexation.”
¶ 95       In Hoepker, the plaintiffs wanted to develop 49 acres into a residential subdivision. Id. at
       146. Because the land was within three miles of the City of Madison, the city had
       “extraterritorial plat approval jurisdiction over it.” Id. at 147. The city approved the plaintiffs’
       preliminary plat—but only on condition that the plaintiffs agreed to an annexation of the
       territory to the city. Id. at 148. (There was a second condition, irrelevant to our discussion, that
       the plat be reconfigured to provide “an adequate open space corridor.” Id.) The city explained
       to the plaintiffs that, without public water and a public sewage system, water quality problems
       were likely to develop. Nitrates had been accumulating in Wisconsin wells. And it was much
       cheaper to install water and sewer lines before the land was built on than afterward. Id. at 147.
¶ 96       Nevertheless, the plaintiffs balked at the condition of annexation, and they challenged the
       condition in court. Ultimately, the case came before the Supreme Court of Wisconsin. Id. at
       149. After identifying the applicable standards of review—deference to the city’s factual
       reasons for conditionally approving the plat but a de novo determination of constitutional and
       statutory authority (id.)—the supreme court scrutinized the statutory provision under which
       the city claimed authority to impose its condition of annexation.
¶ 97       Section 236.45 of the Wisconsin statutory code (Wis. Stat. § 236.45 (West 1996)) pertained
       to local subdivision regulation. Subsection (1) provided that the purpose of section 236.45 was
       “ ‘to promote the public health, safety[,] and general welfare of the community’ ” and to
       “ ‘further the orderly layout and use of land.’ ” Hoepker, 563 N.W.2d at 150 n.14 (quoting
       Wis. Stat. § 263.45(1) (West 1996)). Subsection (2) provided as follows:
               “ ‘To accomplish the purposes listed in sub[section] (1), any municipality, town[,] or
               county which has established a planning agency may adopt ordinances governing the
               subdivision or other division of land which are more restrictive than the provisions of
               this chapter.’ ” Id. at 150 (quoting Wis. Stat. § 263.45(2) (West 1996)).
       In reliance on subsection (2), the city had adopted a more restrictive ordinance, which provided
       that the city might “require an annexation agreement as part of the preliminary plat approval
       process.” Id. The crucial issue, as the supreme court saw it, was whether this ordinance was
       truly authorized by section 236.45 (Wis. Stat. § 236.45 (West 1996)). Hoepker, 563 N.W.2d at
       150.
¶ 98       The supreme court previously had interpreted section 236.45 as giving cities broad
       discretion in subdivision control, provided that the ordinances were “not contrary, expressly or
       by implication, to the standards set up by the legislature.” (Emphasis and internal quotation
       marks omitted.) Id. “The legislature ha[d] set forth the standards for annexation in chapter 66”
       of the Wisconsin statutory code (Wis. Stat., ch. 66 (West 1996)), a chapter titled “General
       Municipality Law.” Hoepker, 563 N.W.2d at 150. Chapter 66 created “safeguards so that [n]o


                                                    - 24 -
        populated fringe area [might] become part of the city until the majority of electors and/or
        property owners in a particular area desire[d] to annex.” (Internal quotation marks omitted.)
Id. Under chapter 66, the electors and property owners would signify such a desire by signing
        a petition for annexation. See id. at 150-51; Wis. Stat. § 66.0217(2), (3)(a), (3)(b) (West 1996).
¶ 99        The signing of an annexation petition, the Supreme Court of Wisconsin held, was “more
        than the exercise of a private right or of a property right.” (Internal quotation marks omitted.)
        Hoepker, 563 N.W.2d at 150. It was, rather, the exercise of a political right, like voting. Id. at
        150-51. Because the signing of an annexation petition was like voting, it should not be tainted
        by crass commercialism: “The signing of an annexation petition, like voting, constituting
        participation in a governmental process is governed by a higher standard of conduct than
        prevails in the marketplace—votes are not a commodity of commerce.” (Internal quotation
        marks omitted.) Id. at 151. In other words, under chapter 66 of the Wisconsin statutes, signing
        an annexation petition was analogous to voting, and voting was not supposed to be degraded
        to a contractual transaction, i.e., a signature on the annexation petition in return for subdivision
        approval. Municipalities were forbidden to “coerce or unfairly induce an elector and/or
        property owner into agreeing to annexation.” Id. at 150. By conditioning approval of the
        plaintiffs’ preliminary plat on their agreement to sign an annexation petition, the city had had
        “unduly” and “improper[ly]” tried to “influenc[e]” and “coerc[e]” the plaintiffs, “contrary to
        the safeguards provided in ch[apter] 66.” Id. at 151.
¶ 100       In our perusal of chapter 66 of the Wisconsin statutes, we have been unable to find any
        provision authorizing the execution of an annexation agreement between a landowner and a
        municipal government. That would explain the Wisconsin Supreme Court’s conclusion that
        the City of Madison was “unduly influencing a property owner to sign an annexation petition,
        contrary to the safeguards provided in ch[apter] 66.” (Emphasis added.) Id.
¶ 101       Hoepker is distinguishable because Illinois statutory law, in contrast to Wisconsin statutory
        law, explicitly authorizes the negotiation and execution of an annexation agreement between
        a landowner and a municipality. Section 11-15.1-1 of the Illinois Municipal Code provides:
                 “The corporate authorities of any municipality may enter into an annexation agreement
                 with one or more of the owners of record of land in unincorporated territory. That land
                 may be annexed to the municipality in the manner provided in Article 7 [(65 ILCS
                 5/art. VII (West 2018))] at the time the land is or becomes contiguous to the
                 municipality. The agreement shall be valid and binding for a period of not to exceed 20
                 years from the date of its execution.
                     Lack of contiguity to the municipality of property that is the subject of an
                 annexation agreement does not affect the validity of the agreement ***.” 65 ILCS 5/11-
                 15.1-1 (West 2018).
        Thus, the execution of an annexation agreement does not automatically annex the land to the
        municipality: once the land becomes contiguous to the municipality, the annexation procedures
        in article VII still have to be followed. An annexation agreement is not an annexation.
¶ 102       Even so, practical consequences could immediately follow from the municipal adoption of
        an annexation agreement executed by the landowner. With exceptions for some counties and
        properties (not relevant here), “property that is the subject of an annexation agreement adopted
        under this Division [(Division 15.1, titled ‘Annexation Agreements’ (id. §§ 11-15.1-1 to 11-
        15.1-5))] is subject to the ordinances, control, and jurisdiction of the annexing municipality in


                                                     - 25 -
        all respects the same as property that lies within the annexing municipality’s corporate limits.”
Id. § 11-15.1-2.1(a). This could be regarded as a significant concession to the municipality.
¶ 103        But the landowner can negotiate for concessions, too. For example, the landowner can
        negotiate for changes to ordinances and the master plan (id. § 11-15.1-2(b)), a limitation upon
        increases in permit fees (id. § 11-15.1-2(c)), or an abatement of property taxes (id. § 11-15.1-
        2(e-5)).
¶ 104        In short, the give-and-take of commercialism is exactly what the Illinois General Assembly
        envisions in division 15.1. “By definition, an annexation agreement is a contract between a
        municipality and an owner of land in unincorporated territory.” Doyle v. Village of Tinley Park,
        2018 IL App (1st) 170357, ¶ 28; see also United City of Yorkville v. Fidelity & Deposit Co. of
        Maryland, 2019 IL App (2d) 180230, ¶ 74. Section 11-15.1-2 of the Illinois Municipal Code
        (65 ILCS 5/11-15.1-2 (West 2018)) is broad and inexhaustive as to the contractual terms that
        the landowner and the municipality can negotiate. The list of examples in section 11-15-1.2
        ends with a catchall: “Any other matter not inconsistent with the provisions of this Code, nor
        forbidden by law.” Id. § 11-15.1-2(f). To put it differently, section 11-15.1-2(f) authorizes any
        term in an annexation agreement unless that term is incompatible with a provision of the
        Illinois Municipal Code or unless the law positively forbids that term. We are aware of no
        provision of the Illinois Municipal Code that necessarily would be violated if a landowner and
        a municipality agreed to subdivision approval in return for a municipal annexation.

¶ 105                                             2. Hussey
¶ 106       On the authority of Hussey v. City of Portland, 64 F.3d 1260 (9th Cir. 1995), plaintiff
        maintains that, by withholding subdivision approval unless plaintiff enters into an annexation
        agreement, the City of Champaign unconstitutionally burdens plaintiff’s right to vote.
¶ 107       In Hussey, the City of Portland offered a sewer-connection subsidy to nonresident electors
        in an area known as “Mid-County” who irrevocably consented to an annexation. Id. at 1262.
        The consent forms stated that, if Portland attempted to annex Mid-County by election, “ ‘this
        agreement [would] constitute[ ] a waiver of the right to vote *** [and] such persons [would]
        count as yes votes.’ ” Id. at 1263.
¶ 108       The Ninth Circuit held that, “[b]ecause the consent forms [were] analytically like votes,
        and [were] a substitute for them, legally they [had to] be treated as votes.” Id. at 1265. The
        Portland ordinance “severely and unreasonably interfere[d] with the right to vote,”
        “disproportionately affect[ing] the poor,” like a poll tax. Id. at 1266. Therefore, the restrictions
        were subject to strict scrutiny. Id. The ordinance failed strict scrutiny and, hence, was “an
        unconstitutional infringement on the fundamental right to vote.” Id.
¶ 109       But the right to vote can be infringed only if there are voters. That is why the Ninth Circuit
        distinguished a case from the Sixth Circuit, Carlyn v. City of Akron, 726 F.2d 287 (6th Cir.
        1984), and a case from the Fourth Circuit, Berry v. Bourne, 588 F.2d 422 (4th Cir. 1978). The
        Ninth Circuit observed: “Neither of the annexation methods at issue in those cases [(Carlyn
        and Berry)] granted electors any say in the proceedings; the consent of landowners alone was
        required. Without the participation of voters, there can be no voting.” Hussey, 64 F.3d at 1264.
¶ 110       An “ ‘elector’ means anyone registered to vote.” 65 ILCS 5/7-1-1.1 (West 2018). Plaintiff,
        being a Florida limited liability company, is not, and can never be, registered to vote. Thus,
        plaintiff is not, and can never be, an elector. Plaintiff does not allege that any electors reside


                                                     - 26 -
        on the land. It seems unlikely that any electors would do so while the land is undeveloped and
        lacks a sewer system. Consequently, plaintiff, the landowner, would be the only signatory to
        an annexation petition, which would “state that no electors reside therein” (see id. § 7-1-8).
        Hussey, by its own terms—by its own distinguishing of Carlyn and Berry—is distinguishable
        from the present case.

¶ 111                                       III. CONCLUSION
¶ 112       The Sewer Agreement, the Sanitary District Ordinance, and the Subdivision Ordinance are
        constitutionally and statutorily authorized and violate no constitutional right. Therefore, we
        affirm the circuit court’s judgment.

¶ 113      Affirmed.




                                                  - 27 -